Citation Nr: 0802755	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-04 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for allergic rhinitis, 
claimed as sinusitis and an allergy condition.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to June 
1979.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and January 2006 rating 
decisions of the Department of Veterans Affairs (VA).
Hartford Regional Office (RO), which is currently located in 
Newington, Connecticut.  In April 2005 and August 2006, the 
veteran was afforded hearings before a Decision Review 
Officer (DRO) at the RO.  The veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in November  2007.  Transcripts of the hearings are of 
record. 

In addition to the issues listed above, the veteran also 
appealed the issue of entitlement to a rating in excess of 10 
percent for a scar of the low back and service connection for 
a right knee disability.  The veteran's right knee issue was 
resolved by a June 2007 rating decision granting service 
connection for right knee disability.  Additionally, during 
the November 2007 videoconference hearing, the veteran 
withdrew his appeal with respect to the scar issue.  38 
C.F.R. § 20.204(c) (2007).


REMAND

The veteran claims that he is entitled to service connection 
for bilateral hearing loss disability and tinnitus based upon 
in-service noise exposure.  While the service medical records 
do not show that the veteran had a hearing disability during 
his period of active duty, his essential contention is that 
he was exposed to loud noise  during the performance of his 
duties as a Marine Policeman.  The DD Form 214 shows that the 
veteran served in the United States Marine Corps.  His 
military occupational specialty (MOS) was rifleman.  Thus, 
his claim that he worked around loud noise is plausible.  

Audiometric testing, conducted by the VA in October 2004, 
revealed that the veteran had a bilateral hearing disability 
as defined in 38 C.F.R. § 3.385.  The 
examiner diagnosed mild to moderate sensorineural hearing 
loss bilaterally.  Under these circumstances, the Board finds 
that the veteran should be afforded a VA examination, and a 
medical opinion should be obtained, based on a comprehensive 
review of the entire claims files, on whether bilateral 
hearing loss and tinnitus are related to his active duty 
service.

With respect to the veteran's claimed rhinitis, sinusitis, or 
allergy condition, his October 1977 report of medical 
examination, performed for purposes of enlistment, noted a 
history of hay fever and possible sinusitis.  Service medical 
records note frequent visits to sick call for treatment of 
cold type symptoms.  The veteran contends that he developed 
these conditions during his period of basic training and they 
have lasted to the present day.  The Board finds that further 
development is required before this case can be adjudicated; 
specifically, a medical opinion is required.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:
 
1.  The RO or the AMC should arrange 
for the veteran to be afforded an 
audiological examination to determine 
the etiology of any currently present 
hearing 
loss disability and tinnitus.  The 
claims folders, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

Any indicated studies and tests should 
be accomplished, and all clinical 
findings should be reported in detail.  
In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history (to include a 
complete history of the veteran's in-
service and post-service noise 
exposure), and with consideration of 
sound medical principles, the examiner 
should provide opinions with respect to 
the following:

a) whether there is a 50 percent or 
better probability that the veteran's 
hearing impairment is etiologically 
related to noise exposure during his 
active military service; and

b) whether there is a 50 percent or 
better probability that the veteran's 
tinnitus is etiologically related to 
noise exposure during his active 
military service.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

2.  The veteran should also be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any current 
rhinitis, sinusitis, or allergy 
condition.  The claims folders must be 
made available to and reviewed by the  
examiner.

Based upon the examination results and 
the review of the claims folder, the 
examiner should determine whether the 
veteran has chronic rhinitis, 
sinusitis, or other allergy condition.

With respect to each chronic condition 
found to be present, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the disorder was 
present in service and if so, whether 
the disorder clearly and unmistakably 
exist prior to the veteran's entrance 
onto active duty.  

With respect to any such disorder which 
the examiner believes existed prior to 
the veteran's entrance onto active 
duty, the examiner should provide an 
opinion as to whether the disorder 
clearly and unmistakably underwent no 
chronic increase in severity as a 
result of service.  

With respect to any currently present 
disorder which the examiner believes 
was not present during military 
service, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to 
the veteran's military service.

The supporting rationale for all 
opinions expressed must also be 
provided.

3.  The RO or the AMC should undertake 
any other indicated development.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond 
before the case is returned to the 
Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



